IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


AISSATO DIALLO,                        : No. 332 EAL 2014
                                       :
                   Respondent          :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
             v.                        :
                                       :
                                       :
MAMADOU BARRY,                         :
                                       :
                   Petitioner          :


                                    ORDER


PER CURIAM

     AND NOW, this 29th day of October, 2014, the Petition for Allowance of Appeal

is DENIED.